Section 30, aforesaid, is a valid enactment, as I view it, and does not contravene any provision of the State or Federal *Page 387 
constitution when properly construed with subsequent acts of the Illinois legislature. At the time this statute was passed personal property was required by law to be listed and taxed at its cash value. Such property is now required by law to be listed at its cash value and is taxed at one-half its cash value. In my judgment the court has erred in its present and in some of its previous decisions in holding, in effect, that subsequent acts of the legislature requiring personal and other property to be listed at cash value and taxed at one-third or one-half the cash value thereof had no application to the taxing of net receipts of foreign insurance companies under section 30.
It will not aid us in the least in undertaking to define and classify the taxes that are collected under section 30. We know such taxes are not poll taxes, and it does not aid us if it is positively demonstrated that such taxes are excise taxes. What we really need to understand, it seems to me, is the object and purpose of the act and the necessity therefor, in order to tax such foreign insurance companies in substantially the same manner as our local and resident insurance companies of the same class are taxed. Our resident insurance companies of the class mentioned in said section had to pay an annual tax not only on all the personal and real property actually possessed and owned by them in this State, but they also had to pay the same character of tax on their net annual gains or accumulations from the business transacted by them every year. We may very properly call it a tax on their net annual gains or net profits. Such net gains or profits were taxed as money or other property, depending upon whether or not the local insurance companies had invested their net receipts in personal or real property or were held as cash or money. If they complied with the law it was not possible for resident insurance companies to escape such taxes unless they invested the net cash so received in property in some other State. The tax as to resident insurance companies was a tax on money or *Page 388 
property here in the State. The foreign insurance companies of the same class accumulated their net profits or net gains as cash, and they were avoiding practically all tax thereon in this State because of the provisions of our taxing laws that cash as well as other personal property was to be listed and taxed on the amount and value thereof held and owned on the first day of April or first day of May of each year. Their cash, or practically all of it, was sent out of the State before the day named in the statute for listing and valuing the same arrived, and the result was, such corporations were evading and escaping practically all taxation on the net profits or net gains they had accumulated from the business they transacted in the State, which the legislature deemed unfair and unjust to the local insurance companies of the same class as well as to the people of the State. Hence section 30 was passed, and every provision of it shows clearly that it was the intention of the legislature to tax both local and foreign insurance companies therein mentioned, upon substantially the same character of property, equally and uniformly and without discrimination.
This tax as to the local insurance company was a personal property or other property tax, because such net annual gains or profits had their situs here in the shape of money, or other property if the money had been invested. As to the foreign insurance company of that class, it was a tax on net receipts or net profits or net gains that might or might not have a situs here, because most of such had been sent out of the State in the form of cash or money. Nevertheless, both companies were taxed, and are taxed, equally and uniformly and without discrimination, or as nearly so as is possible to be done, on the same property or its representatives, — the net annual gains or net accumulations or profits realized from the business annually transacted in the State. *Page 389 
The statute shows clearly and unequivocally that the objects and purposes and results of taxation of insurance companies, local and foreign, have been and will continue to be as above stated if the statute itself is followed and the subsequent acts of the legislature aforesaid applied, and which by necessary implication should be applied, by the taxing authorities. The act itself specifically provides that the amount of the net receipts of such agency for the preceding year shall be entered on the tax lists of the county, town and municipality, and subject to the same rate of taxation, for all purposes, — State, county, town and municipal, — that other personal property is subject to at the place where located. It cannot be subject to the same rate of taxation if such net receipts bear twice the amount of taxes as the local insurance companies' net gains bear. The very language of the act forbids that such net receipts be assessed at full value while property now is taken at only half value for taxation. The statute was valid and violated no provision of the constitution, State or Federal, when enacted, and is still the same valid act, intending to deal with equal and exact justice with both foreign and domestic insurance companies of the class aforesaid. It is only prevented from doing so by the interpretation now placed upon it by the court, which I believe was not only never intended but is expressly disavowed by the very language of the act. By necessary implication from subsequent acts and by the language of section 30 such net receipts of foreign insurance companies must be taxed at half value and "subject to the same rate of taxation * * * that other personal property is subject to at the place where located," as expressly provided in section 30. *Page 390